             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


FORT GORDON HOUSING, LLC                 *
d/b/a BALFOUR BEATTY                     *
                                         ■A-
COMMUNITIES,
                                         *

                                         *
     Plaintiff,
                                         *


            V .                          *           CV   119-094
                                         ★



PERCY JOHNSON and PATRICIA               *
JOHNSON,                                 *
                                         *


     Defendants.                         *



                                       ORDER
                                         &
                                WRIT OF POSSESSION




     The    Court     held a    dispossessory hearing in this matter on

Friday, October 18, 2019, which it continued until Monday, October

21, 2019.    In their answer. Defendants raised Plaintiff's alleged

failure to        provide   a   reasonable accommodation     as   a   defense or

counterclaim.        In the hearing, the Court heard evidence from the

Parties and concluded that, assuming that failure to reasonably

accommodate is a recognized defense to dispossession under the

Fair Housing Act ("FHA"): (1) Mr. Johnson is a disabled or handicap

individual under the FHA; (2) Defendants requested a reasonable

accommodation of a later rent due date; but (3) Considering Mr.

Johnson receives his disability payment by direct deposit on the

first day of every month and owed rent on the fifth day of every
month. Defendants failed to show that Plaintiff's refusal to grant

the accommodation was the cause of Defendants' failure to pay rent.

Accordingly, the Court DIRECTS the Clerk to ENTER JUDGMENT in favor

of Plaintiff and against Defendants in the amount $5,425.00.^

        Furthermore, the Court ORDERS the United States Marshal or

any other lawful officer to remove, as allowed under O.C.G.A. § 44-

7-55(c). Defendants, together with their property found thereon,

from the premises of 1926 B Goodman Drive, Fort Gordon, Georgia

30905, and deliver full and quiet possession to Plaintiff.

     ORDER ENTERED at Augusta, Georgia, this                    of October,

2019.                                           ^



                                 I J. RAN^A^HALL,             JUDGE
                                 V UNITED^^TES DISTRICT COURT
                                  TsOUTHE^ district of GEORGIA




^ Although Plaintiff requested court costs and reasonable attorney's fees in
its amended complaint (Doc. 5, at 2), Plaintiff did not offer evidence of such
in the hearing.   Accordingly, the Court has no basis to award the requested
fees and costs.
